Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 10, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the 112(a) rejections previously set forth in the Non‐Final Office Action mailed April 21, 2022.

Allowable Subject Matter
Claims 1‐20 are allowed.
The following is an examiner's statement of reasons for allowance:
For claim 1, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically the method of reducing noise generated by a tilt-rotor aircraft operating in an airplane mode, the method comprising: transitioning the tilt-rotor aircraft from helicopter mode into the airplane mode; a second pair of fans of the tilt-rotor aircraft generating turbulent air; a first pair of fans of the tilt-rotor aircraft ingesting at least some of the turbulent air, wherein the pair of fans are supported by and coupled to rotatable shafts extending through the fuselage; reducing a speed of the first pair of fans to be less than a speed of the second pair of fans; wherein the first pair of fans is positioned in-line with and aft of the second pair of fans; and wherein, in the airplane mode, an axis of rotation of the first pair of fans and the second pair of fans are co-linear.
Similar reasons applies to clam 11. 
Claim(s) 2‐10 and 12‐20 depends on claims 1 and 11, respectively, requiring all the depended limitations/features are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661